       Case 1-20-42907-jmm              Doc 5      Filed 08/28/20    Entered 08/28/20 15:00:05




WAYNE GREENWALD, P.C.
Attorneys for the Alleged Debtor
Lisa Maria Abbott
475 Park Avenue South - 26th Floor
New York, New York 10016
212-983-1922

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
In re                                                               Case No. 20-42907-reg
                                                                    Chapter 11
LISA MARIA ABBOTT,                                                  Involuntary Petition

                        Alleged-Debtor.
---------------------------------------------------------X

              NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Wayne Greenwald, P.C., hereby appears on behalf of the

Alleged Debtor, Lisa Maria Abbott, and requests, pursuant to Federal Rules of Bankruptcy

Procedure 2002, 9007 and 9010 and 11 U.S.C. §§ 102(1) and 342, that all notices given or

required to be given in this case and all papers served or required to be served in this case, be

given and served upon the undersigned at the following office address, telephone number and

telecopier number:

                                      WAYNE GREENWALD, P.C.
                                    475 Park Avenue South - 26th Floor
                                       New York, New York 10016

                                       Telephone No.: (212) 983-1922
                                       Telecopier No.: (877) 254-1003
                                       e-mail: grimlawyers@aol.com

        PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, but is not

limited to, the notices and papers referred to in the Bankruptcy Rules specified of any

application, motion, petition, pleading, request, complaint or demand, whether formal or
      Case 1-20-42907-jmm         Doc 5    Filed 08/28/20     Entered 08/28/20 15:00:05




informal, whether written or oral and whether transmitted or conveyed by mail, delivery,

telephone telegraph, telex, facsimile transmission or otherwise, which affect the Debtor or

property of the Debtor.

Dated: New York, New York
       August 28, 2020

                                                            WAYNE GREENWALD, P.C.
                                                            Attorneys for the Alleged Debtor
                                                            Lisa Maria Abbott
                                                            475 Park Avenue South - 26th Floor
                                                            New York, NY 10016
                                                            (212) 983-1922

                                                            By:/s/ Wayne M. Greenwald Pres.
                                                                   Wayne M. Greenwald
